Citation Nr: 1426118	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-48 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge).

2.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine surgical scar.

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, right lower extremity.

4.  Entitlement to service connection for a gynecological disorder, to include menorrhagia and uterine fibroids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to November 1982, from September 1984 to September 1987, and from November 1989 to April 2004.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in San Diego, California.  In February 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In January 2012, the Board issued a decision that, in part, denied the appealed claims of evaluations in excess of 10 percent each for intervertebral disk pathology at L4-5 with degenerative arthritis and right lower extremity radiculopathy, while partially allowing a separate 10 percent rating for a lumbar spine surgical scar.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the February 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In April 2014, the Board vacated the denials of the rating in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis and the rating in excess of 10 percent for right lower extremity radiculopathy.  However, the April 2014 vacatur failed to vacate the portion of the January 2012 decision that denied a rating in excess of 10 percent for the separately rated lumbar surgical scar.  Hence, this decision vacates that denial and satisfies the Veteran's request to have a new decision issued on the three vacated issues.  

Since the January 2012 decision, additional evidence has been associated with the Veteran's claims file that was not previously considered by the RO or the Board.  This evidence does not address either the intervertebral disk pathology or right lower extremity radiculopathy.  The Board concludes that a waiver of consideration by the Agency of Original Jurisdiction (AOJ) is not required.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).

In January 2012 and September 2013 decisions, the Board remanded the issue of service connection for a gynecological disorder.  

The issue of service connection for a gynecological disorder, to include menorrhagia and uterine fibroids, is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2012, the Board issued a decision that, in pertinent part and in conjunction with a claim for an increased rating for intervertebral disk pathology, granted a separate 10 percent rating for a lumbar spine surgical scar, but denied a rating in excess of 10 percent for the surgical scar.

2.  In September 2013, the Board offered the Veteran an opportunity to have the January 2012 decision vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and the Veteran accepted this offer.

3.  Intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge) is manifested by forward flexion ranging from 80 to 85 degrees, with pain noted at 75 degrees; the combined range of motion of the thoracolumbar spine has ranged from 180 to 195 degrees with pain; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there is no evidence of ankylosis of the thoracolumbar spine; and the Veteran has not experienced any incapacitating episodes.

4.  The Veteran only has one lumbar spine surgical scar.  The scar does not cause limitation of function, is not deep, does not cause limited motion in an area exceeding 12 square inches, is not nonlinear, and does not cover an area of 144 square inches.  

5.  Radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The portion of the January 2012 Board decision that denied a rating in excess of 10 percent for a lumbar surgical scar is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2.  The criteria for a rating in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for a rating in excess of 10 percent for a lumbar spine surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7801-7805 (effective prior to and from October 23, 2008).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the February 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the January 2012 Board decision that denied entitlement to a rating in excess of 10 percent for a lumbar surgical scar is vacated.  

II.  Duties to Notify and Assist

VA bears duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  These duties apply to the instant claims.

The duty to notify requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  VA must provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In a claim for increase, VA must provide generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An October 2008 letter advised the Veteran of VA's duties to notify and assist in the development of the claims for increased ratings for a lumbar spine disability and radiculopathy of the right lower extremity prior to initial adjudication in December 2008.  The letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice on these issues was less than adequate.  The Board finds the duty to notify under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) has been satisfied.  

Regarding the duty to assist, VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Under these provisions, VA is required to obtain service treatment records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  

The Veteran's pertinent VA and private treatment records have been secured.  The Veteran had VA examinations in September 2008 and October 2010 to evaluate her lumbar spine disability and radiculopathy.  These examinations were adequate for rating purposes as the examiner elicited pertinent history from the Veteran, reviewed her claims file, performed a thorough physical examination, and provided findings sufficient to evaluate the disabilities under the pertinent rating criteria, including the lumbar surgical scar.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.

The Veteran was provided an opportunity to set forth her contentions during the February 2011 hearing before the undersigned.  A Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked during Board hearings.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  The Veteran was plainly aware of the elements needed to substantiate the claim, because the Veteran's representative directed the Veteran's testimony to describe the severity of her symptoms and their functional effects, which is the issue and element to substantiate in increased ratings claims.  Hearing Transcript (Tr.) pp. 9-12.  The record also reflects that at the February 2011 hearing the undersigned set forth the issues to be discussed at the hearing, and asked questions focusing on the requirements to substantiate her increased ratings claims.  Hearing Tr. pp. 1, 12-13.  The undersigned also asked directed questions about whether and from whom the Veteran sought treatment.  Hearing Tr. p. 12.  The Veteran denied seeking recent VA or private treatment, describing instead a 2004 surgery, records of which had been obtained during the Veteran's service connection claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Importantly, after the Board's April 2014 vacatur of the January 2012 decision as to the increased ratings for intervertebral disk pathology at L4-5 with degenerative arthritis and right lower extremity radiculopathy, the claims file was transferred to the Veteran's representative to offer an opportunity to provide an informal hearing presentation (IHP).  The representative's May 2014 IHP does not identify any deficiency in the conduct of the February 2011 Board hearing.  For the above reasons, the Board finds that the undersigned AVLJ substantially discharged the duties to explain fully the issues and to suggest the submission of evidence that may have been overlooked during the February 2011 Board hearing.  Bryant, 23 Vet. App. at 492.




III. Disability Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
A. Intervertebral Disk Pathology at L4-5

The RO has assigned a 10 percent evaluation for intervertebral disk pathology at L4-5, according to Diagnostic Code 5237.

A spine disability characterized by intervertebral disc syndrome (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013). 

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

There are several notes set out after the diagnostic criteria, which provide the following: According to Note (1), associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2) provides that, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Note (3) provides that, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  According to Note (4), each range of motion should be rounded to the nearest 5 degrees. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 20 percent rating is applicable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Note (1) following Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In September 2008, the Veteran had a VA examination.  The examiner indicated that the claims file was reviewed.  The Veteran reported the onset of pain in her back in 2002 with running activities, with accompanying pain in her left hip.  Because of persistent back pain and right leg pain, she underwent lumbar disk surgery in February 2004 at Balboa Medical Center with diskectomy at L4-5.  Overall, she did have improvement in her symptoms in general.  She had no postoperative complications.  The Veteran reported that in 2006 she experienced increasing pain to her back, treated with physical therapy and oral steroids.  She had no epidural injections or further operative intervention.  The Veteran continued to have ongoing pain in her back.  It was noted that she currently had no pain at rest. She noted pain with activity of 5/10, with increased activity up to 7/10.  The symptoms increased with prolonged sitting, standing and bending activities. 

It was noted that the Veteran had no bladder or bowel incontinence.  She noted increased pain with prolonged sitting and standing activities.  She took Aleve or Motrin, with some relief.  She did not take any muscle relaxants.  She did not use a brace.  It was noted that she ambulated unaided.  She could walk for 20-30 minutes.  She had no unsteadiness.  She noted pain with prolonged sitting activities that required her to get up and change position.  She had to travel every three months and noted pain with sitting in the plane.  Recreationally, she had to decrease her amount of bike riding.  She was able to drive for one and a half hours.  She did not have incapacity in the past 12 months.  She reported going to the gym three times a week and walking on the treadmill. 

On examination, the lumbar spine revealed rotation to 20 degrees, right and left, producing back pain.  The Veteran had forward flexion to 80 degrees, producing back pain.  She had lateral flexion to 20 degrees, right and left, producing lumbar back pain.  She had extension to 20 degrees, producing back pain.  There was no list or spasm.  There was tenderness in the right and left paralumbar region.  Her range of motion was not additionally limited by pain, weakness, fatigue or lack of endurance following repetitive testing or flare-up.  The examiner noted a two inch midline incision that was well-healed, with minimal tenderness and no evidence of keloid formation.

The Veteran had a VA examination in October 2010.  The Veteran rated her pain as a 7 or 8 on a scale of 0 to 10.  She reported that the pain would occasionally radiate down the left leg.  She would take an occasional Motrin for her symptoms.  She stated that she did not really have flare-ups but that her pain was intermittent and tended to come and go.  From a functional standpoint when symptomatic, she could not do any prolonged standing, prolonged walking or lift anything heavy.  She reported that she was able to perform her occupation as a program analyst satisfactorily.  She had not had any incapacitating spells in the past year.  Repetitive use of her back with stretching exercises at times helped her symptoms. 

Physical examination of the lumbar spine revealed a well-healed, three centimeter scar from her previous surgery.  There was mild keloid formation.  There was no redness, tenderness or other abnormality.  The Veteran was not tender to palpation over the lumbar spine.  Range of motion testing revealed forward flexion to 85 degrees with pain at 75 degrees.  Extension was limited to 10 degrees because of pain.  Lateral flexion was noted as normal at 30 degrees bilaterally.  Rotation was limited by pain to 25 degrees bilaterally.  With three repetitions, there was no increase in loss of range of motion due to pain, fatigue, weakness or incoordination.  Ankle jerks were 2+ bilaterally.  Muscle tone and strength were normal. There were no pathological reflexes.  Proprioception was normal.  There was no sensory loss with monofilament testing.  The examiner diagnosed lumbar spine disease with intervertebral pathology at L4-5 with disc bulge, status postop surgery for removal of scar tissue. 

The examiner commented that the Veteran had good control of her bowel and bladder function.  Her gait was normal.  She did not use any assistive devices.  There was no additional limitation after three repetitions on examination.  Her spine was slightly painful on motion.  There was no tenderness, spasm or weakness.  There were no neurological deficits on her neurological examination.  She had not had any incapacitating episodes in the past twelve months. 

At the February 2011 hearing, the Veteran testified that she had not had to miss a full day of work due to her back disability and that she had not required bed rest.  She indicated that at work she has to change what she is doing if she sits too long, because she will need to get up and do something else to take away the tingling and numbness in her legs.  Board Hearing Tr. at 13. 

The above evidence establishes that, during the appeal period the Veteran's lumbar spine disability has been manifested by forward flexion ranging from 80 to 85 degrees, with pain noted at 75 degrees.  Combined range of motion of the thoracolumbar spine ranged from 180 degrees on September 2008 VA examination to 195 degrees on October 2010 VA examination, with pain noted throughout the range of motion.  There is no evidence showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There have been no incapacitating episodes associated with the Veteran's service-connected intervertebral disk pathology.  There are no findings of ankylosis of the thoracolumbar spine. 
The functional limitation associated with the Veteran's lumbar spine disability includes painful motion from 75 degrees of forward flexion and range of motion of the thoracolumbar spine that is not less than 180 degrees, even with consideration of pain on motion, and an inability to lift heavy objects or engage in prolonged sitting, walking, or standing.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not assignable for the Veteran's lumbar spine disability.  As indicated previously, the pertinent rating criteria provide that a 20 percent evaluation is assignable where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The rating criteria pertaining to intervertebral disc syndrome provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In this case, even when functional limitation is considered, the criteria for a 20 percent rating are not met under any of the pertinent diagnostic codes. 

Although the Veteran has noted numbness in her left leg, physical examination has not revealed neurological impairment in the left leg that warrants a separate compensable rating.  Right leg radiculopathy is already separately rated.  The record does not reflect any other neurological impairment.  Therefore, a separate rating for neurological impairment is not warranted other than for the right lower extremity.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran's lumbar spine symptoms have been consistent with a 10 percent rating for the entire time period here on appeal.  Accordingly, staged ratings are not warranted and the 
10 percent rating is appropriate for the entire period here on appeal.

Accordingly, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating for intervertebral disk pathology at L4-5.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor. 

B.  Lumbar Spine Surgical Scar

The Board has also considered whether the Veteran is entitled to a rating in excess of 10 percent for the surgical scar associated with her lumbar spine surgery.  The criteria used to evaluate scars, 38 C.F.R. § 4.118, Codes 7801-7805 were revised effective October 23, 2008.  These criteria are only effective for claims filed on or after October 23, 2008 (the Veteran's claim was filed in August 2008), unless a veteran specifically requests evaluation under these criteria.  The Board raised this alternative rating issue sua sponte in the January 2012 decision and awarded a separate 10 percent rating under Diagnostic Code 7804 for a superficial scar that was painful on examination.  This is the maximum rating available under this Diagnostic Code under the current or prior regulations.  See 38 C.F.R. § 4.118 (2008, 2013).  The Board concludes that a rating in excess of 10 percent is not warranted under the other Diagnostic Codes for scars under the criteria effective prior to and from October 23, 2008.

Prior to October 23, 2008, a rating in excess of 10 percent for a scar other than on the head, face, or neck was only available if there were deep scars or scars that caused limited motion in an area exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  As the Veteran's scar has been noted to be no more than two inches in size, these criteria are not met.

From October 23, 2008, a 20 percent rating is available where there are three or four scars that are unstable or painful; superficial and nonlinear scars that cover an area of 144 square inches (929 square centimeters) or greater; or deep and nonlinear scars that cover an area of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2013).  The record reflects the Veteran only has one lumbar spine surgical scar, so she is not entitled to a higher rating based on having three or four scars that are unstable or painful.  Her scar is not deep and nonlinear and it does not cover an area of 144 square inches or greater. 

Prior to and from October 23, 2008, Diagnostic Code 7805 has provided for a rating based upon the limitation of function of the affected part.  The record does not show that the lumbar surgical scar produces any separate limitation of function.  

A preponderance of the evidence is against a finding that a rating in excess of 10 percent for the surgical scar is warranted.  Hence, the claim must be denied. 

C. Radiculopathy, Right Lower Extremity

The RO has assigned a 10 percent evaluation for radiculopathy of the right lower extremity, pursuant to Diagnostic Code 8521.

Diagnostic Code 8521 pertains to paralysis of the external popliteal nerve (common peroneal).  A 10 percent rating is assignable for mild incomplete paralysis.  A 
20 percent rating is assignable for moderate incomplete paralysis.  A 30 percent rating is assignable for severe incomplete paralysis.  A 40 percent rating is assignable for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013). 

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013). 

Upon VA examination in September 2008, the Veteran reported residual numbness of the right leg following a diskectomy at L4-5.  She noted intermittent pain in the right leg, radiating into the right buttock and thigh, which she described as 5/10 and some residual tingling in the right thigh. 

Neurologic examination of the lower extremities revealed deep tendon reflexes, with knee jerks and ankle jerks 2+ and equal.  Motor examination of the right lower extremity was intact, grade 5/5.  Sensory examination revealed decreased sensation in the plantar aspect of the right foot.  The remaining sensory modalities of the right lower extremity were intact to pain and light touch.  She noted no pain with ambulation.  The examiner noted that she was able to heel-and-toe walk without pain.  The diagnosis was right radiculopathy and associated sensory abnormalities of the right foot. 

The Veteran had a VA examination in October 2010.  The examination report reflects that ankle jerks were 2+ bilaterally.  Muscle tone and strength were normal.  The examiner noted that there were no pathological reflexes.  Proprioception was normal.  There was no sensory loss with monofilament testing. 

At the February 2011 hearing, the Veteran testified that she has had her feet go numb while she was driving.  She also testified that she has to get up and walk around after sitting for a long time because her legs get numb.  Board Hearing Tr. 
at 10.

The Board concludes that there is a preponderance of the evidence against the claim for an increased rating for radiculopathy of the right lower extremity.  The VA examinations indicates radiculopathy is manifested by decreased sensation in the plantar aspect of the right foot.  Motor and sensory examinations of the right lower extremity are intact.  The VA examinations indicate that muscle tone and strength are normal.  The Board acknowledges the Veteran's symptoms of numbness of the right foot, but finds that the objective findings reflect symptoms consistent with no more than mild incomplete paralysis. 

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran's right leg radiculopathy symptoms have been consistent with a 10 percent rating for the entire time period here on appeal.  Accordingly, staged ratings are not warranted.

As a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent, the claim must be denied. 

D. Extraschedular Considerations

Extraschedular ratings may be awarded in cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2013).  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, at 115-16.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, at 116.

The schedular evaluations are adequate to evaluate the disabilities on appeal.  The Veteran's symptoms include limitation of motion of the lumbar spine with pain, an inability to lift heavy objects or engage in prolonged sitting, walking, standing, a superficial lumbar spine surgical scar that was painful on examination, and decreased sensation in the right foot.  Her lumbar spine symptoms are adequately described by the pertinent rating criteria along with DeLuca and Mitchell considerations of functional limitation.  Her radiculopathy and surgical scar symptoms are also adequately described by the pertinent rating criteria.  The record does not contain any findings that are not reflected in the ratings assigned.  
Even if the Board were to conclude that the schedular evaluations were inadequate, the Veteran has not contended that her service-connected intervertebral disk pathology, lumbar spine surgical scar, or right lower extremity radiculopathy cause marked interference with employment or require frequent periods of hospitalization.  The examination reports indicate that the Veteran is able to perform her occupation satisfactorily.  Accordingly, the Veteran's claims do not present such exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The portion of the January 2012 Board decision that denied a rating in excess of 10 percent for a lumbar spine surgical scar is vacated.

A rating in excess of 10 percent for intervertebral disk pathology at L4-5 with degenerative arthritis (also claimed as lower back pain, disk bulge) is denied. 

A separate rating in excess of 10 percent for a lumbar spine surgical scar is denied.

A rating in excess of 10 percent for radiculopathy, right lower extremity, is denied.


REMAND

The Board regrets the additional delay, but remand of the claim for service connection for a gynecological disorder, to include menorrhagia and uterine fibroids, must be remanded to insure compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Board has previously remanded this issue for provision of a VA medical examination and opinion.  The examination was conducted in October 2013.  The examiner concluded that there was no evidence of fibroids on examination or by ultrasound.  The examiner stated that if the Veteran had "menorrhagia during active duty then this could be related to recurrent heavy menses."  The examiner also asserted without rationale that the menorrhagia would not be related to use of intrauterine devices (IUDs).  The opinion contained in the October 2013 VA examination report is not a sufficient basis on which to decide the claim for service connection because it raises the possibility, but does not assess the probability, of a nexus between the current menorrhagia disability and the in-service menorrhagia.  The Board finds that the October 2013 VA medical opinion is not adequate for rating purposes.  The Board remands for a new opinion and, if necessary, examination.  

The Board must also clarify the opinion obtained with respect to uterine fibroids.  The record reflects a December 2005 diagnosis of uterine fibroids by ultrasound, an August 2008 claim for service connection for uterine fibroids presently on appeal, and a January 2012 VA examination report indicating that the Veteran did not have fibroids.  The 2013 VA examination report states that an ultrasound did not reveal fibroids at that time.  Under relevant law, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  The Board cannot determine from the record whether the Veteran had fibroids at the time of filing which subsequently resolved or whether the December 2005 diagnosis was mistaken.  

Finally, the record reflects the Veteran receives ongoing treatment at the Central Arkansas Veterans Healthcare System.  The record includes VA treatment records dated through February 2014.  On remand, an attempt should be made to obtain any outstanding, pertinent treatment records.



Accordingly, the case is REMANDED for the following actions:

1.  Any outstanding, pertinent VA treatment records should be obtained and incorporated in the claims folder.  Specifically, this should include any treatment records from the Central Arkansas Veterans Healthcare System since February 2014.  All attempts to procure such records must be documented in the file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above records development, return the claims file to the examiner who provided the October 2013 VA examination.  If that examiner is not available, another qualified examiner should conduct the claims file review and provide the requested opinions:  

a. Did the Veteran at least as likely as not (50 percent or greater probability) have a current disability of uterine fibroids at the time of filing of her claim in August 2008, even if the condition subsequently resolved?

b. If the Veteran at least as likely as not had uterine fibroids in August 2008, was that disorder at least as likely as not causally related to service, to include the use of IUDs therein?

c. With respect to menorrhagia, is it at least as likely as not that such disorder first manifested in service or is otherwise causally related to service, to include the use of IUDs therein?  

In rendering these opinions, the examiner is asked to consider and discuss the December 2005 ultrasound and February 2006 records noting a one-year history of menometrorrhagia.  If resolution of these questions requires additional examination of the Veteran, such an examination should be performed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

Note: If the examiner concludes that there is insufficient information to provide a requested opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's gynecological disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


